    Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

BEVERLY PRICE and DALE PRICE            *   CIVIL ACTION NO.
                                        *
VERSUS                                  *   DOCKET NO.
                                        *
                                        *
LIFE INSURANCE COMPANY OF               *
NORTH AMERICA, ARES                     *
CORPORATION BENEFITS PLAN,
ARES CORPORATION AND
NORTHGATE BENEFITS AND
INSURANCE, LLC
* * * * * * * * * *                     *   *   *   *    *

                                 COMPLAINT

      1.    Plaintiffs, BEVERLY PRICE and DALE PRICE, file this Complaint against

Defendants, LIFE INSURANCE COMPANY OF NORTH AMERICA (hereinafter

“LINA”), ARES CORPORATION BENEFITS PLAN (hereinafter “The Plan”),

ARES CORPORATION (hereinafter “ARES”) and NORTHGATE BENEFITS

AND INSURANCE, LLC (hereinafter “Northgate”).

      2.    This action arises under the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. §1001. The Court has jurisdiction pursuant to 28 U.S.C.
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 2 of 14




§1331, in that this action arises under the laws of the United States. The Court also has

diversity jurisdiction under 28 U.S.C. §1332, as Plaintiffs are citizens of Texas and all

Defendants are citizens of states other than Texas.

       3.      Plaintiff, BEVERLY PRICE, is a natural person of the full age of majority

and at all times material hereto has resided and been a citizen of Houston, Texas.

       4.      Plaintiff, DALE PRICE, is a natural person of the full age of majority and at

all times material hereto has resided and been a citizen of Houston, Texas.

       5.      Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA

(“LINA”) is a Pennsylvania Corporation with its principal business establishment in Pittsburgh,

Pennsylvania, authorized to do and doing business in Texas.

       6.      Defendant, ARES CORPORATION BENEFITS PLAN, is a group

employee benefit plan established in the State of California by Defendant, ARES

CORPORATION, for the benefit of its employees.

       7.      Defendant, ARES CORPORATION is a California corporation authorized to do

and doing business in Texas.

       8.      Defendant, NORTHGATE BENEFITS AND INSURANCE SERVICES, LLC,

is a California corporation authorized to do and doing business in Texas.

       9.      At all relevant times, Plaintiff, BEVERLY PRICE, was the lawful wife of her

now-deceased husband, Lonnie Price, Jr. (“Decedent”).

       10.     At all relevant times, Plaintiff, DALE PRICE, was the natural son of Decedent.



                                               2
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 3 of 14




       11.      At all relevant times, Decedent was employed by Defendant, ARES as an IT

Professional.

       12.      At all relevant times, Decedent was a participant employee of The Plan.

       13.      The Plan provided benefits which included life insurance benefits in the event of

Decedent’s death for which Plaintiffs were both beneficiaries.

       14.      At all relevant times, Defendant, ARES, was the Plan Sponsor, Plan Administrator

and a fiduciary of The Plan.

       15.      At all relevant times, ARES had authority to control and manage the operation and

administration of The Plan.

       16.      At all relevant times, Defendant, NORTHGATE, was under contract with ARES

wherein it agreed and undertook to participate in the control and management of the operation and

administration of The Plan relevant to the allegations herein, and was a fiduciary of The Plan.

       17.      At all relevant times, Decedent, as a participant employee of The Plan, was insured

by a policy of basic life insurance, policy No. FLX-964559 for $135,000 and voluntary

supplemental coverage, policy No. FLX-964559001001 for $200,000 (“The LINA Policies”)

issued to The Plan by Defendant, LINA.

       18.      At all relevant times, Defendant, LINA, was Plan Claims Administrator and a

fiduciary of The Plan.

       19.      At all relevant times, Plaintiffs were beneficiaries of The Plan and The LINA

Policies in the event of Decedent’s death.




                                                3
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 4 of 14




        20.     The LINA Policies specifically state: “Insurance will continue up to the later of the

period of [Decedent’s] approved FMLA leave or the leave period required by law in the state in

which he or she is employed.”

        21.     After being diagnosed with terminal cancer, between the dates of February 15,

2016 and Decedent’s death on September 9, 2017, Decedent continued working for ARES

part-time with varied hours and was carried on ARES-approved intermittent FMLA leave until his

death. The entire time, deductions from his pay were taken by ARES and paid to LINA on his

behalf for both of his LINA life insurance policies.

        22.     In July of 2016, having received the crushing news that he would not live to see

another year pass, Decedent took the maximum allowable fifty percent (50%) terminal illness

benefit on his basic life insurance policy of $67,500.

        23.     Leading up to Decedent taking his terminal illness benefit, ARES,

NORTHGATE, LINA and The Plan were all made aware by Decedent, and all acknowledged,

that Decedent had less than twelve months left to live according to his physicians, a prerequisite

for qualification of this benefit.

        24.     The above-referenced $67,500 was put into a “CignaAssurance” account

maintained by LINA, and after Decedent’s death, LINA sent Plaintiff, BEVERLY PRICE, the

balance remaining in that account.

        25.     At all relevant times, Decedent, Plaintiffs and Defendants, NORTHGATE and

ARES and The Plan considered Decedent’s employment status to be on ARES-approved




                                                4
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 5 of 14




intermittent FMLA until the time of his death.        At no time did any of them consider his

employment terminated.

        26.    Knowing that Decedent was terminally ill and facing imminent death, it was

always, and obviously, the intention of ARES, NORTHGATE, The Plan, Decedent and Plaintiffs

to do everything necessary to maintain his insured status for all benefits under The Plan including,

obviously, any and all life insurance benefits, an intention made known with absolute clarity to

LINA.

        27.    For the purpose of assisting ARES and Plaintiffs and Decedent regarding their

intentions referenced in the preceding paragraph, an agent, employee and/or officer of

NORTHGATE advised LINA by email sent to LINA employee/agents, Veronica Walker and

Angela Asamoah on August 12, 2016, that Plaintiffs and Decedent did not want to “miss any

steps” for Decedent to convert or port, if necessary, his life insurance coverage to an individual

policy, or otherwise maintain such coverage, being that he had at that time already requested and

received the accelerated death benefit under The Policies, and requested LINA’s guidance

regarding steps necessary to do so.

        28.    On August 16, 2016, LINA’s Angela Asamoah responded by email to

NORTHGATE’S employee/agent and/or officer, stating: “Since the employee is out on disability

and was 60 when the claim started (from what I can tell), the life coverage can stay in effect for up

to 12 months as long as premiums are paid. [The email did not purport to state what would trigger

the start of the “12 months” period.] Normally once the employment terminates, the employee

should be offered conversion. I need to check with the port/COMV office to see what happens


                                                5
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 6 of 14




with conversion in the case where someone has needed to take an accelerated payout of the

benefit.” (Bold emphasis added.)

       29.     No one on behalf of LINA ever did check with the port/COMV office to determine

what happens with conversion in the case where an employee has needed to take an accelerated

payout of the benefit.

       30.     No one on behalf of NORTHGATE or ARES ever followed up with LINA, nor

did anyone on behalf of LINA follow up with NORTHGATE or ARES or Decedent or Plaintiffs

regarding the conversion issue.

       31.     Following Decedent’s death on September 9, 2017, Plaintiffs both timely filed

claims for all remaining proceeds under The Plan and The Policies.

       32.     As part of Plaintiffs’ applications, NORTHGATE and ARES completed and

submitted to LINA their portion of the claim forms, in which ARES and NORTHGATE

represented that Plaintiffs were entitled to the remaining proceeds under The Plan and The

Policies.

       33.     ARES and NORTHGATE also represented in their portion of the claim forms that

Decedent’s coverage was in effect through the date of his death on September 9, 2017.

       34.     Contrary to LINA’s earlier advice that the employee should be offered conversion

once “employment terminates,” LINA claimed in its initial denial letter and its denial letter on

administrative appeal issued to Plaintiffs that Decedent needed to convert after his termination of

coverage by losing eligible class status by working less than thirty hours per week and not

converting within twelve months afterward.


                                               6
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 7 of 14




        35.     No one from LINA, ARES, NORTHGATE or THE PLAN ever communicated

to Decedent or Plaintiff anything about conversion requirements or deadlines being triggered by

events described in LINA’s initial denial letter and denial letter on appeal prior to LINA issuing

those denial letters.

        36.     According to LINA’s own denial letters, its earlier advice to NORTHGATE and

ARES, and NORTHGATE’s and ARES’ corresponding advice to Decedent and Plaintiffs of the

need to convert once employment terminates was plain wrong, and ARES, NORTHGATE,

Decedent and Plaintiffs relied upon that advice to Plaintiffs’ great financial detriment.

        37.     Decedent worked actual hours part-time through September 5, 2017, while on

ARES-approved intermittent FMLA and his employment was never terminated.

        38.     At all times prior to his death, Decedent, Plaintiffs, ARES, NORTHGATE and

The Plan were all of the belief and intention that Decedent’s coverage under The Plan and The

LINA Policies remained in full force and effect because he was carried on ARES-approved

intermittent FMLA, his employment was never terminated, deductions were being made from his

pay to cover LINA’s policy premium, and NORTHGATE, ARES and LINA had communicated

with each other and to Decedent and Plaintiffs that conversion need not take place until Decedent’s

employment terminates.

        39.     Decedent and Plaintiffs relied on the advice by NORTHGATE, ARES, LINA and

THE PLAN that conversion need not take place until Decedent’s employment terminates to their

great detriment.




                                                7
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 8 of 14




       40.     Knowing that Decedent was terminally ill and that his death was imminent, it was

always the intention of ARES, NORTHGATE, The Plan, Decedent and Plaintiffs to take all steps

necessary and pay all amounts necessary to continue to maintain all life insurance coverage under

The Plan and The LINA Policies until the time of Decedent’s death.

       41.     Decedent and Plaintiffs took absolutely every step necessary to their knowledge to

maintain Decedent’s life insurance coverage, and at no time did any person or entity inform any of

them in any way that any additional documents needed to be processed, that any additional

requests needed to be made, or that any further action whatsoever was required on their part to do

so until after Decedent’s death.

       42.     Had anyone from LINA or ARES or NORTHGATE or THE PLAN informed or

advised Decedent or Plaintiffs of the need to take any steps whatsoever in order to maintain

Decedent’s life insurance coverage under THE PLAN and The LINA Policies, those steps would

have been immediately taken.

       43.     ARES and/or LINA and/or NORTHGATE took part in preparing a Summary

Plan Description (“SPD”) of THE PLAN.

       44.     The SPD of The Plan failed to sufficiently, accurately, comprehensively, clearly or

reasonably apprise Decedent or Plaintiffs of their rights and obligations under The Plan and The

Policies with regard to circumstances which may result in disqualification, ineligibility or denial or

loss of life insurance benefits under THE PLAN or The LINA Policies as LINA claims to be the

case in its denial letters, nor available steps, and how and when they should take those steps to

maintain those benefits, including conversion, and in fact misled them regarding same.


                                                 8
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 9 of 14




       45.     The Plan as a whole failed to sufficiently, accurately, comprehensively, clearly or

reasonably apprise Decedent or Plaintiffs of their rights and obligations under The Plan and The

Policies with regard to circumstances which may result in disqualification, ineligibility or denial or

loss of life insurance benefits under THE PLAN or The LINA Policies as LINA claims to be the

case in its denial letters, nor available steps, and how and when they should take those steps to

maintain those benefits, including conversion, and in fact misled them regarding same.

       46.     The LINA Policies failed to sufficiently, accurately, comprehensively, clearly or

reasonably apprise Decedent or Plaintiffs of their rights and obligations under The Plan and The

Policies with regard to circumstances which may result in disqualification, ineligibility or denial or

loss of life insurance benefits under THE PLAN or The LINA Policies as LINA claims to be the

case in its denial letters, nor available steps, and how and when they should take those steps to

maintain those benefits, including conversion, and in fact misled them regarding same.

       47.     ARES, NORTHGATE, THE PLAN and LINA failed to sufficiently, accurately,

comprehensively, clearly or reasonably apprise Decedent or Plaintiffs of their rights and

obligations under The Plan and The Policies with regard to circumstances which may result in

disqualification, ineligibility or denial or loss of life insurance benefits under THE PLAN or The

LINA Policies as LINA claims to be the case in its denial letters, nor available steps, and how and

when they should take those steps to maintain those benefits, including conversion, and in fact

misled them regarding same.




                                                 9
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 10 of 14




       48.     At all relevant times, ARES, NORTHGATE, and LINA were ERISA fiduciaries,

and owed Decedent and Plaintiffs, as participant and beneficiaries, all of the duties prescribed

under ERISA, including without limitation those set forth in ERISA § 404(a).

       49.     Plaintiffs have exhausted all required administrative remedies prior to filing this

lawsuit.

       50.     Plaintiffs have incurred attorney fees and court cost obligations to litigate this case.

                             CAUSE OF ACTION 1
              AGAINST LINA AND THE PLAN UNDER ERISA § 502(a)(1)(B)

       51.     Plaintiffs are entitled to life insurance policy proceeds from THE PLAN and

LINA because they meet all qualifications for benefits under the terms and provisions of THE

PLAN and The LINA Policies. Plaintiffs are also entitled to reasonable attorney’s fees as well as

pre- and post-judgment interest on all sums due from THE PLAN and LINA.

                               CAUSE OF ACTION 2
           AGAINST ARES, NORTHGATE AND LINA UNDER ERISA § 502(a)(3),
                            § 102(a) and (b) and §404(a)

       52.     Alternatively, Plaintiffs are entitled to judgment against Defendant, ARES, as Plan

Administrator and a fiduciary of The Plan, for breach of fiduciary duty for failing to take the

necessary steps, or improperly advising them, or failing to advise them regarding, or

misrepresenting the terms of The Plan and The LINA Policies regarding steps they needed to take

in order to exercise conversion rights or otherwise maintain insurance coverage under The Plan

and The LINA Policies, despite actively participating in communications regarding that subject

matter with the understanding that Plaintiffs and Decedent were seeking advice regarding the same

and that they were uncertain or confused about what steps they needed to take.

                                                10
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 11 of 14




           53.   Additionally and alternatively, Plaintiffs are entitled to judgment against

Defendant, NORTHGATE, as ARES’s contractual designee for relevant plan administration

duties and a fiduciary of The Plan for breach of fiduciary duty for failing to take the necessary

steps, or improperly advising them, or failing to advise them regarding, or misrepresenting the

terms of The Plan and The LINA Policies regarding steps they needed to take in order to exercise

conversion rights or otherwise maintain insurance coverage under The Plan and The LINA

Policies, despite actively participating in communications regarding that subject matter with the

understanding that Plaintiffs and Decedent were seeking advice regarding the same and that they

were uncertain or confused about what steps they needed to take.

           54.   Additionally and alternatively, Plaintiffs are entitled to judgment against

Defendant, LINA, as Plan Claims Administrator and a fiduciary of The Plan, for breach of

fiduciary duty, for failing to take the necessary steps, or improperly advising them regarding, or

failing to advise them, or misrepresenting the terms of The Plan and The LINA Policies regarding

steps they needed to take in order to exercise conversion rights or otherwise maintain insurance

coverage under The Plan and The LINA Policies, despite actively participating in communications

regarding that subject matter with the understanding that Plaintiffs and Decedent were seeking

advice regarding the same and that they were uncertain or confused about what steps they needed

to take.

           55.   Additionally and alternatively, NORTHGATE and ARES failed to adequately

notify LINA of the actual facts regarding Decedent’s employment status as it related to

Decedent’s timing and need to convert coverage, and failed to notify Decedent of his conversion


                                              11
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 12 of 14




rights and required timing of same, and in so doing, wrongfully denied Decedent the opportunity to

convert his coverage timely.

         56.   ARES is liable for all acts and omissions of NORTHGATE, which acted as its

agent.

         57.   By continuing Decedent’s enrollment in THE PLAN and The Policies, acting

consistently with enrollment or conversion or continuing coverage being in effect or

accomplished, accepting premium payments for the coverage, being fully aware of Decedent’s

ongoing work status and hours until the date of his death, and representing in writing that coverage

remained in place after the date it allegedly lapsed, Defendants, ARES, NORTHGATE, THE

PLAN and LINA have waived any conversion requirement and are estopped from asserting that

the policy lapsed.

         58.   By failing to properly administer the conversion process, THE PLAN and The

Policies, failing to advise Decedent of the purported requirement that he convert or port his

coverage, failing to provide notice of his right to convert or port his coverage, accepting all

premium payments and yet failing to advise Decedent that his policy was going to and ultimately

had allegedly lapsed, Defendants, ARES, NORTHGATE, THE PLAN and LINA, breached the

fiduciary duties they owed to Decedent and his beneficiaries, and have waived any conversion

requirement.

         59.   Plaintiffs are entitled to reformation of THE PLAN and The LINA Policies based

on communications among LINA, ARES, NORTHGATE, Decedent and Plaintiffs that

conversion need not be offered until termination of employment.


                                               12
      Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 13 of 14




       60.     Through the act of paying Decedent proceeds under the terminal illness provision

of THE PLAN and The Policies after the date the coverage had allegedly lapsed, Defendants,

ARES, NORTHGATE, THE PLAN and LINA, misrepresented to Plaintiffs that coverage

remained in place after that date, thereby breaching the fiduciary duties it owed to Decedent and

his beneficiaries.

       61.     By informing Decedent that he remained entitled to benefits after the policy

allegedly lapsed, Defendants, ARES, NORTHGATE, THE PLAN and LINA, misrepresented to

Decedent and Plaintiffs that the coverage remained in place beyond the date it allegedly lapsed,

thereby breaching the fiduciary duties they owed to Decedent and his beneficiaries.

       62.     Defendants, LINA and THE PLAN, have been unjustly enriched by retention of

all premiums and retention of the life insurance benefits properly owed to Plaintiffs.

       WHEREFORE, Plaintiffs respectfully pray for entry of judgment in their favor and

against Defendants as follows:

       a.      Against LINA and THE PLAN for enforcement of Plaintiffs’ rights under the

terms of THE PLAN and The LINA Policies; or alternatively

       b.      Against ARES, NORTHGATE, THE PLAN and LINA for an equitable

surcharge in the amount of $267,500 to make Plaintiffs whole for their breaches of fiduciary duty;

and

       c.      Against ARES, NORTHGATE, THE PLAN and LINA, for an equitable award

of pre- and post-judgment interest; and




                                               13
     Case 4:18-cv-03900 Document 1 Filed in TXSD on 10/18/18 Page 14 of 14




       d.      Against ARES, NORTHGATE, THE PLAN and LINA, for an equitable award

of reasonable attorney’s fees and costs; and

       e.      Against ARES, NORTHGATE, THE PLAN and LINA for disgorgement of any

profits they have realized by the wrongful retention of benefits rightly owned by Plaintiffs; and

       f.      For such other and further relief as this Court deems just and proper.




                                                      Respectfully Submitted,

                                                            s/J. Price McNamara
                                                      ____________________________
                                                      J. PRICE McNAMARA (20291)
                                                      10455 Jefferson Highway, Ste. 2B
                                                      Baton Rouge, LA 70809
                                                      Telephone: 225-201-8311
                                                      Facsimile: 225-201-8313
                                                      Attorney for Complainants
                                                      Beverly Price and Dale Price




                                               14
